— In a proceeding to validate a petition designating Norman G. Frank and Noreen Frank as candidates in the Republican Party primary election to be held on September 13, 1983, for the office of Member of the Republican Party County Committee, 61st Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18, 1983, which granted the application. Judgment affirmed, without costs or disbursements. (See Matter of Curran v McNab, 96 AD2d 916.) We note that the subscribing witness at bar was the candidate himself and his complete address was also listed at the top of the petition. Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.